             Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          NATIONAL INSURANCE CRIME                     CASE NO. C19-0730JLR
            BUREAU,
11                                                       AMENDED ORDER DENYING
                                 Plaintiff,              MOTION FOR SUMMARY
12                 v.                                    JUDGMENT

13
            DESSIE RENEE WAGNER, et al.,
14
                                 Defendants.
15
                                     I.       INTRODUCTION
16
            Before the court is interpleader Plaintiff National Insurance Crime Bureau’s
17
     (“NICB”) motion for summary judgment. (Mot. (Dkt. # 29).) Defendant Dessie Renee
18
     Wagner (“Ms. D.R. Wagner”), the only Defendant who has appeared in this action, does
19
     not oppose NICB’s motion. (Resp. (Dkt. # 31).) The court has considered the motion,
20
     the parties’ submissions regarding the motion, the relevant portions of the record, and the
21
     //
22


     ORDER - 1
                Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 2 of 10




 1   applicable law. Having been fully advised, 1 the court DENIES NICB’s motion for

 2   summary judgment.

 3                                       II.    BACKGROUND

 4          This matter arises out of a dispute regarding the distribution of proceeds from an

 5   employee savings plan administered by NICB following the death of Scott Laverne

 6   Wagner (“Mr. Wagner”). The court recounts the background of this case below.

 7          Mr. Wagner was employed by NICB from February 1, 2003, through September 9,

 8   2016. (Kruse Decl. (Dkt. # 30) ¶ 5.) During his employment, he participated in NICB’s

 9   Employee Savings Plan (“ESP”). (Id. ¶ 6.) He designated his wife, Ms. D.R. Wagner, as

10   the primary beneficiary of his ESP and his sons, Joseph Scott Wagner and Andrew

11   Wesley Wagner, as contingent beneficiaries. (Id.)

12          Mr. Wagner and Ms. D.R. Wagner divorced in November 2006. (Id. ¶ 7, Ex. A.)

13   On April 16, 2016, Mr. Wagner married Leslie Ann Wagner (“Ms. L.A. Wagner”).

14   (Id. ¶ 8, Ex. B.) Mr. Wagner died on July 23, 2017. (Id. ¶ 9.) As a result of his death,

15   his ESP benefits became payable, and both Ms. D.R. Wagner and Ms. L.A. Wagner

16   asserted rights to the proceeds of the ESP. (Id. ¶ 10.)

17          On September 11, 2018, Ms. L.A. Wagner, as administrator of Mr. Wagner’s

18   estate, filed a lawsuit in Snohomish County Superior Court challenging Ms. D.R.

19   Wagner’s right to the ESP proceeds. (See Resp. Ex. 1 (Summons and Complaint, Estate

20   of Scott Laverne Wagner v. Dessie Renee Wagner (“Estate of Wagner”), No. 18-2-08165-

21
            1
             No party requests oral argument (see Mot., Resp.), and the court does not consider oral
22   argument helpful to its disposition of the motion, see Local Rules W.D. Wash. LCR 7(b)(4).


     ORDER - 2
             Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 3 of 10




 1   31 (Snohomish Cty. Super. Sept. 11, 2018)).) Ms. L.A. Wagner alleged that Mr.

 2   Wagner’s designation of Ms. D.R. Wagner as primary beneficiary was automatically

 3   revoked under Washington state law following the dissolution of Mr. Wagner’s marriage

 4   to Ms. D.R. Wagner, and that the proceeds of the ESP should therefore be paid to Mr.

 5   Wagner’s estate. (Id. ¶¶ 8-11.)

 6          Ms. D.R. Wagner moved to dismiss Ms. L.A. Wagner’s case. (Resp. Ex. 2 (Mot.

 7   to Dismiss, Estate of Wagner (Jan. 3, 2019)).) She argued in relevant part that the

 8   state-law provision upon which Ms. L.A. Wagner relied in her complaint was preempted

 9   by the federal Employee Retirement Income Security Act (“ERISA”) and, as a result, the

10   ESP’s beneficiary designation controlled the distribution of proceeds. (Id. at 4-6 (citing

11   Kennedy v. Plan Adm’r. for Dupont Sav. and Inv. Plan, 555 U.S. 285 (2009)).) She also

12   argued that the estate lacked standing to proceed and that its claims were not viable even

13   if state law controlled because the ESP was not a probate asset; that Ms. L.A. Wagner did

14   not have standing to pursue the claims of Mr. Wagner’s sons; and that Mr. Wagner’s sons

15   were necessary and indispensable parties to the action. (Id. at 3-4, 7.) Ms. L.A. Wagner

16   and the estate subsequently conceded that Ms. D.R. Wagner’s position regarding the

17   beneficiary designation was correct and that it was appropriate for the lawsuit to be

18   dismissed. (See Resp. Ex. 3 (Reply, Estate of Wagner (Jan. 9, 2019)) at Ex. 2 (email

19   from Ms. L.A. Wagner’s attorney).) Before the parties could file an agreed order of

20   dismissal, however, the superior court granted Ms. D.R. Wagner’s motion and dismissed

21   the case with prejudice, without stating the grounds on which it found dismissal

22   appropriate. (Resp. Ex. 4 (Order, Estate of Wagner (Jan. 10, 2019)).)


     ORDER - 3
             Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 4 of 10




 1          NICB filed its complaint for interpleader and declaratory relief in this court on

 2   May 15, 2019. (See generally Compl. (Dkt. #1).) It named Ms. D.R. Wagner, Leslie

 3   Ann Wagner (in both her individual capacity and as the personal representative of Mr.

 4   Wagner’s estate), Mr. Wagner’s estate, Joseph Wagner, and Andrew Wagner

 5   (collectively, “Defendants”) as Defendants (see id. ¶¶ 2-7) and by May 28, 2019, it filed

 6   affidavits that it had served all Defendants (see Affs. of Serv. (Dkt. ## 3 (Mr. Andrew

 7   Wagner), 4 (Ms. L.A. Wagner as personal representative of the Estate of Mr. Scott

 8   Wagner), 5 (Ms. L.A. Wagner), 6 (the Estate of Mr. Scott Wagner), 7 (Mr. Joseph

 9   Wagner), 8 (Ms. D.R. Wagner))). Of these Defendants, only Ms. D.R. Wagner has

10   appeared in this case. (See generally Dkt.)

11          On August 7, 2019, NICB moved for interpleader and dismissal. (See generally

12   Interpleader Mot. (Dkt. # 16).) On October 30, 2019, the court granted NICB’s motion

13   for interpleader under Federal Rule of Civil Procedure 22 but denied its request to be

14   dismissed from the case because Ms. D.R Wagner had asserted that she intended to file

15   counterclaims against NICB. (10/30/19 Ord. (Dkt. # 20) at 10-15.) Ms. D.R. Wagner

16   filed her answer and a counterclaim against NICB for negligence in its administration of

17   the ESP funds on November 13, 2019. (Ans. (Dkt. # 23).)

18          NICB filed the instant motion for summary judgment on November 12, 2020.

19   (See generally Mot.) It asks the court to establish Ms. D.R. Wagner as the sole

20   beneficiary of the ESP and to dismiss NICB from the case as a disinterested stakeholder.

21   (Id.) NICB states that the parties reached an agreement under which Ms. D.R. Wagner

22   would file a motion for summary judgment seeking a determination of her status as ESP


     ORDER - 4
             Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 5 of 10




 1   beneficiary and in return neither party would seek fees against the other. (Kruse Decl.

 2   ¶ 17.) “In the interest of disposing of this matter expeditiously,” however, NICB “took

 3   the initiative” of filing the motion. (Id.) Aside from pointing out that Ms. D.R. Wagner

 4   is the only Defendant who appeared in this action, NICB does not argue that it is entitled

 5   to summary judgment on the merits of Ms. D.R. Wagner’s claim to the ESP proceeds, nor

 6   does it argue that it is entitled to summary judgment on the merits of Ms. D.R. Wagner’s

 7   negligence counterclaim. (See generally Mot.) It does, however, ask the court to dismiss

 8   “any and all potential and actual claims against it by any and all Defendants.” (Mot. at

 9   4.) In her response, Ms. D.R. Wagner states that she “fully agrees with the relief” sought

10   by NICB’s motion and provides additional argument in support of a judgment that she is

11   the sole beneficiary of the ESP. (Resp. at 1.) No other Defendant has responded to

12   NICB’s motion. (See generally Dkt.) No party has moved for default or for default

13   judgment against any non-appearing Defendant. (Id.)

14                                       III.   ANALYSIS

15          Because the parties have not followed certain procedural prerequisites for entry of

16   judgment against the non-appearing Defendants in this interpleader action, the court

17   denies NICB’s motion for summary judgment. The court first addresses the motion for

18   summary judgment regarding Ms. D.R. Wagner’s entitlement to the ESP proceeds before

19   turning to NICB’s request to be dismissed from this case.

20   A.     Motion for Summary Judgment

21          “A named interpleader defendant who fails to answer the interpleader complaint

22   and assert a claim to the res forfeits any claim of entitlement that might have been


     ORDER - 5
              Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 6 of 10




 1   asserted” if service was properly effected upon that defendant. Standard Ins. Co. v.

 2   Asuncion, 43 F. Supp. 3d 1154, 1156 (W.D. Wash. 2014) (quoting Sun Life Assur. Co. of

 3   Canada, (U.S.) v. Conroy, 431 F. Supp. 2d 220, 226 (D.R.I. 2006) (internal quotation

 4   marks omitted). Nevertheless, the court’s rules require that the appearing parties to the

 5   interpleader action take certain steps in order to ensure the finality of the court’s

 6   determination regarding the rights of those parties. See id. First, the non-appearing

 7   defendants must be declared in default. See Fed. R. Civ. P. 55(a). Second, the appearing

 8   parties must move for default judgment against the non-appearing defendants. See Fed.

 9   R. Civ. P. 55(b). Without the entry of default judgment as to the non-appearing

10   defendants’ entitlement to the proceeds, the appearing defendants’ claims cannot be fully

11   resolved, and the judgment entered in the case cannot fully release the insurer from

12   liability. See Standard Ins. Co., 43 F. Supp. 3d at 1156 (citing W. Conference of

13   Teamsters Pension Plan v. Jennings, No. C10–3629 EDL, 2011 WL 2609858, at *3

14   (N.D. Cal. June 5, 2011)).

15          Although a district court can enter default against a non-appearing defendant on its

16   own motion, see Fed. R. Civ. P. 55(a), courts generally cannot enter default judgment

17   absent a motion from the parties, see id. 55(b). In rare cases, courts have entered default

18   judgment sua sponte against non-appearing defendants in interpleader cases. In these

19   cases, however, the appearing defendants were proceeding pro se. See, e.g., Metro. Life

20   Ins. Co. v. Jackson, No. 3:11-cv-967-J-34JRK, 2013 WL 3974674, at *5 (M.D. Fla. Aug.

21   1, 2013); Occidental Life Ins. Co. of N. Carolina v. Ligon, No. 1:17-CV-02403-ELR,

22   2018 WL 9814655, at *1 (N.D. Ga. July 24, 2018); BBVA USA Bancshares, Inc. v.


     ORDER - 6
             Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 7 of 10




 1   Bandy, No. 2:19-CV-01548-SGC, 2020 WL 3104594, at *3 (N.D. Ala. June 11, 2020).

 2   In Metro. Life Ins. Co. and BBVA USA Bancshares, the courts expressly found the fact

 3   that the appearing defendants were pro se to be an important factor in determining that it

 4   was appropriate to enter default judgment sua sponte. See Metro. Life Ins. Co., 2013 WL

 5   3974674, at *5; BBVA USA Bancshares, Inc., 2020 WL 3104594, at *4.

 6          In contrast, in Sun Life Assurance Co. v. Kimble, No. CIV-S-06-2041 EFB, 2007

 7   WL 3313448, at *1 (E.D. Cal. Nov. 6, 2007), the appearing defendant was represented by

 8   counsel. In that case, default against a non-appearing defendant was entered on the

 9   interpleader plaintiff’s motion and the court then dismissed the interpleader plaintiff from

10   the action. Id. The court directed the appearing defendant, who was represented by

11   counsel, to move for entry of default judgment against the non-appearing defendant in

12   order to “ensure that no outstanding claims remain after judgment is entered in this

13   interpleader action.” See id. at *2. Similarly, in Standard Ins. Co., 43 F. Supp. 3d at

14   1156, the court did not enter default judgment sua sponte but instead directed the

15   appearing pro se defendants (who had applied for, and been granted, default) to file

16   motions for default judgment against the non-appearing defendants to establish their

17   entitlement to the disputed benefits.

18          Here, NICB’s motion for summary judgment regarding Ms. D.R. Wagner’s sole

19   entitlement to the ESP proceeds relies solely on the fact that no other Defendant has

20   appeared in this case. (See Mot. at 5.) Neither party, however, has moved for default or

21   for default judgment against the non-appearing Defendants. (See generally Dkt.) Absent

22   entry of default and default judgment against the non-appearing Defendants, NICB’s


     ORDER - 7
             Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 8 of 10




 1   motion for summary judgment will not satisfy the parties’ desire to fully and finally

 2   adjudicate the rights of all parties. See Standard Ins. Co., 43 F. Supp. 3d at 1156.

 3   Therefore, the court DENIES NICB’s motion for summary judgment.

 4          In the interest of moving this case toward finality, the court will enter default

 5   against the non-appearing Defendants for failure to plead or otherwise defend pursuant to

 6   Federal Rule of Civil Procedure 55(a) and Local Rules W.D. Wash. LCR 55(a). (See

 7   Affs. of Serv. (Dkt. ## 3-7); see generally Dkt.) Because Ms. D.R. Wagner is

 8   represented by counsel, however, the court follows the approach of Sun Life Assurance

 9   Co. and directs Ms. D.R. Wagner to file a motion for default judgment against the non-

10   appearing Defendants that establishes her right to the ESP proceeds pursuant to Federal

11   Rule of Civil Procedure 55(b) and Local Rules W.D. Wash. LCR 55(b). See 2007 WL

12   3313448, at *1.

13          B.     NICB’s Request for Dismissal

14          The “primary purpose” of an interpleader action is to protect disinterested

15   stakeholders from multiple liability and the expense of several lawsuits. See Aetna Life

16   Ins. Co. v. Bayona, 223 F.3d 1030, 1034 (9th Cir. 2000). There are two steps to an

17   interpleader action. Lincoln Nat’l Life Ins. Co. v. Ridgway, 293 F. Supp. 3d 1254, 1260

18   (W.D. Wash. 2018). The first is to determine whether the requirements of interpleader

19   are met. Id. The second is to adjudicate the adverse claims of the defendant claimants.

20   Id. “Once the adverse parties are interpleaded to a single fund, disinterested stakeholders

21   may be dismissed, and courts may issue injunctions to protect stakeholders from

22   duplicative litigation from the adverse parties.” N.Y. Life Ins. Co. v. Bostwick, No.


     ORDER - 8
             Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 9 of 10




 1   C14-5931RJB, 2015 WL 4484305, at *2 (W.D. Wash. July 22, 2015). If the interpleader

 2   action is brought under Federal Rule of Civil Procedure 22, the court may dismiss the

 3   stakeholder subject to disposition of the property in the manner directed by the court.

 4   Gelfgren v. Republic Nat’l Life Ins. Co., 680 F.2d 79, 81-82 (9th Cir. 1982).

 5          In its prior order, the court determined that NICB met the interpleader

 6   requirements of Rule 22 but declined to dismiss it from the case because Ms. D.R.

 7   Wagner represented that she intended to assert counterclaims. (10/30/19 Ord. at 13-16.)

 8   Ms. D.R. Wagner has since alleged a counterclaim for negligence against NICB. (See

 9   Ans. ¶¶ 58-73.) Although Ms. D.R. Wagner states in her response to NICB’s motion that

10   she “fully agrees” with the relief NICB seeks, she does not expressly state that she seeks

11   to dismiss her counterclaim, and the court cannot determine from the parties’ briefing

12   whether or not Ms. D.R. Wagner’s agreement with NICB’s requested relief is contingent

13   upon the court granting NICB’s motion in its entirety. (See generally Mot., Resp.) As a

14   result, the court denies without prejudice NICB’s request to be dismissed from this case.

15   If Ms. D.R. Wagner seeks to voluntarily dismiss her counterclaim, she must follow the

16   procedures set forth in Federal Rule of Civil Procedure 41.

17                                    III.   CONCLUSION

18          For the foregoing reasons, the court orders as follows:

19          1.     The court DENIES NICB’s motion for summary judgment (Dkt. # 29).

20          2.     The court DIRECTS the Clerk to enter default pursuant to Federal Rule of

21   Civil Procedure 55(a) and Local Rules W.D. Wash. LCR 55(a) against Defendants Leslie

22   Ann Wagner, the Estate of Scott Laverne Wagner, Joseph Scott Wagner, and Andrew


     ORDER - 9
             Case 2:19-cv-00730-JLR Document 33 Filed 01/19/21 Page 10 of 10




 1   Wesley Wagner, for failure to plead or otherwise defend as provided by the Federal Rules

 2   of Civil Procedure.

 3          3.     The court DIRECTS Ms. D.R. Wagner to file a motion for default

 4   judgment establishing her right to the ESP proceeds as against the non-appearing

 5   Defendants within ten (10) days of entry of this order.

 6          Dated this 19th day of January, 2021.

 7

 8                                                    A
                                                      JAMES L. ROBART
 9
                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 10
